OPINION — AG — ** RECOGNITION OF PROFESSIONAL ORGANIZATION ** UNDER 70 Ohio St. 509.2 [70-509.2], THE SAME MAJORITY OF PROFESSIONAL EDUCATORS IS NECESSARY TO ELECT THE INDIVIDUAL BARGAINING REPRESENTATIVES OF THE PROFESSIONAL ORGANIZATION AS IS NECESSARY TO DESIGNATE SUCH ORGANIZATION AS THEIR REPRESENTATIVE, SUCH MAJORITY BEING SUCH MAJORITY OF PROFESSIONAL EDUCATORS OF THE SCHOOL DISTRICT. IN THE ABSENCE OF A STATUTORY PROVISION TO THE CONTRARY, THIS ELECTION OF THE INDIVIDUAL BARGAINING REPRESENTATIVES OF THE PROFESSIONAL ORGANIZATION WOULD BE CONDUCTED UNDER THE AUSPICES OF SUCH PROFESSIONAL ORGANIZATION. UNDER 70 Ohio St. 509.2 [70-509.2], PROPER NOTICE IN ADVANCE OF THE ELECTION WOULD BE REASONABLE NOTICE OF THE ELECTION ITSELF, AND OF THE CANIDATES TO BE VOTED ON, GIVEN IN SUFFICIENT TIME AS TO ENABLE THE PROFESSIONAL EDUCATORS OF THE SCHOOL DISTRICT TO CAST THEIR BALLOTS. (COLLECTIVE BARGAINING, LABOR RELATIONS, NEGOTIATIONS) CITE: 70 Ohio St. 509.2 [70-509.2] (GERALD E. WEIS) ** SEE OPINION NO. 90-544 (1990)